internal_revenue_service uil number release date cc dom p si 7--plr-118233-98 re november legend x a b c d e f date dear we received your letter dated submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code this letter responds to that request the represented facts are as follows x was incorporated on date a b c d e and f the shareholders of x intended x to be an s_corporation effective date but form_2553 election by a small_business_corporation was not filed timely accordingly x requests a ruling that it will be treated as an s_corporation effective date sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides in relevant part that if an s election is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made under sec_1362 however if an s election is made after the first two and one-half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is filed sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply x did not file a timely election to be treated as an s_corporation under sec_1362 x has established however reasonable_cause for not making a timely election and is entitled to relief under sec_1362 based solely on the facts and representations made in x's submission and provided that x otherwise qualifies as an s_corporation as of date we conclude that x will be treated as an s_corporation effective as of date please submit a completed form_2553 along with a copy of this letter to the relevant service_center within days of receipt of this letter except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the above-described facts under any other provision of the code specifically we express or imply no opinion concerning whether x qualifies as an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours joseph h makurath joseph h makurath senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purpose
